DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 and 40-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US Patent 10,301,768 and claims 1-31 of US Patent 10,287,728. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 10/301,768  and US Patent 10,301,768 both teach an article comprising a fiber or yarn having a coating with the coating comprising silk based proteins or fragments thereof having an average weight molecular weight average range in the claimed range and a polydispersity in the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.




Claims 1-9, 11-18, 20-24, 29-35, 37-40, 42-47, 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Gravett US 2004/0199241 A1 (Gravett) in view of Kluge et al. WO 2014/145002 A2 (Kluge).
Regarding claims 1, 31, 33-34, 40, Gravett discloses an article comprising a fiber or yam (fiber woven textile fabric graft wrap; paragraphs (0033), (0046)) having a coating (the silk can be joined by coating; paragraphs (0040), (0061)), wherein the coating comprises silk based proteins or fragments thereof (the coating can comprise silk fibers, particles, or powders; paragraphs (0041), (0061)) having a weight average molecular weight range of about 5 kDa to about 144 kDa (silk powders having an average molecular weight of around 5 kDa; paragraph (0041 )). Gravett does not specifically recognize that the silk fibroin based proteins or fragments have a polydispersity ranging from 1 to 5.0. However, Kluge teaches low molecular weight silk fibroin compositions that comprise a stabilized active (e.g., a biological) agent or component [Abstract and 0004], Further, Kluge teaches that said low molecular weight silk fibroin composition can be present in various forms. In some embodiments, the low molecular weight silk fibroin composition is an aqueous solution and it can form films [0007 and 0008]. The silk fibroin composition may be used as coating (deposited over a substrate) [0018]. Furthermore, Kluge teaches that in the low molecular weight silk fibroin compositions of the disclosure, at least 50% of the total number (or total moles) or total weight of the silk fibroin fragments has a molecular weight within a specified range, wherein the specified range is between about 3.5 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of this application to select Kluge’s silk fibroin composition as the coating in Gravett’s fibroin coated yarn when it is desired to include a stabilized active agent in the coating.
Regarding claims 2 and 32, Gravett discloses the article of Claim 1, and further discloses wherein the article is a fabric (any suitable woven textile made from polymeric fibers, i.e. fabric; paragraph (0046)).
Regarding claims 3 and 42, Gravett discloses the article of Claim 1, and further discloses wherein the silk based proteins or fragments thereof comprise silk fibroin-based proteins or protein fragments having sericin (originally the silk contains about 25% sericin, and the silk can be degummed to remove some or all of the sericin, i.e. the weight of the sericin could be reduced anywhere between 0 and 25% (w/w) sericin; paragraph [0035)). Gravett does not explicitly disclose having about 0.01% (w/w) to about 10% (w/w) sericin. Gravett discloses the silk can be degummed to remove some or all of the sericin (Gravett, paragraph [0035]). Therefore, in the absence of unexpected results, it would have been obvious to one having In re Alter, 105 USPQ 233. In the present invention, one would have been motivated by the desire to optimize the adhesion of the silk containing stent graft to vessel walls.
 Regarding claims 4 and 43, Gravett discloses the article of Claim 1, and further discloses wherein the silk based proteins or fragments thereof are selected from the group consisting of natural silk based proteins or fragments thereof (natural or raw silk is used; paragraphs [0039.(0054)), recombinant silk based proteins or fragments thereof, and combinations thereof.
Regarding claims 5 and 44, Gravett discloses the article of Claim 4, and further discloses wherein the silk based proteins or fragments thereof are natural silk based proteins or fragments thereof that are selected from the group consisting of spider silk based proteins or fragments thereof, silkworm silk based proteins or fragments thereof (the silk itself may be natural silk obtained from silkworms or spiders: paragraph (0054)), and combinations thereof.
Regarding claims 6 and 45, Gravett discloses the article of Claim 5, and further discloses wherein the natural silk based proteins or
Regarding claim 7, Gravett discloses the article of Claim 1, and further discloses wherein the silk based proteins or fragments (in addition to the silk joined by coating; paragraph [0040)) comprise silk and a copolymer (further coated with copolymers and blends thereof; paragraph (0060)).
Regarding claims 8 and 46-47, Gravett discloses the article of Claim 1. Further, Gravett does not specifically recognize the claimed polydispersity or that the protein prior to coating, do not spontaneously or gradually gelate and do not visibly change color or turbidity when in solution for at least 10 days. However, because Applicant has not defined the concentration of the solution and the conditions at which the solution is kept for at least 10 days prior to the coating application; and because Gravett discloses that the natural silk based proteins or fragments are silkworm silk based proteins or fragments thereof (the silk itself may be natural silk obtained from silkworms; paragraph (0054)), and the silkworm silk based proteins or fragments thereof is Bombyx mori silk based proteins or fragments thereof (Bombyx mori is the most common silkworm species used to obtain the silk; paragraph (0035)); it is reasonable to expect that said polydispersity and not gelating properties are inherent to Gravett’s natural silk based proteins or fragments of silkworm silk based proteins. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Gravett silk protein material is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Regarding claim 9, Gravett discloses the article of Claim 1, and further discloses wherein the fiber or yam is selected from the group consisting of natural fiber or yam, synthetic fiber 
Regarding claim 11, Gravett discloses the article of Claim 9, and further discloses wherein the fiber or yam is synthetic fiber or yam selected from the group consisting of polyester (the textile graft material may be polyester; paragraph (0046)), nylon, polyester-polyurethane copolymer, and combinations thereof.
Regarding claims 12-18, Gravett discloses the article of Claim 2. Further, Gravett in view of Kluge does not specifically recognize the claimed moisture transport index or moisture management capability, microbial growth property with the claimed microbe, nor that said improvement is determined after 5 to 50 washing cycles. However, because Gravett discloses that the natural silk based 
Regarding claims 20 and 49, Gravett discloses the article of Claim 2, and further discloses wherein the coating is applied to the fabric at the fabric level (the silk can be joined to the textile by coating; paragraphs (0040), (0046)).
Regarding claim 21, Gravett discloses the article of Claim 20, and further discloses wherein the fabric (textile stent graft; paragraph [0046)) is bath coated (silk particles/fibers are applied to the stent graft by dip coating; paragraph [0079)).
Regarding claim 22, Gravett discloses the article of Claim 20, and further discloses wherein the fabric (textile stent graft; paragraph (0046)) is spray coated (silk particles/fibers are applied to the stent graft by spray coating; paragraph (0079)).
Regarding claim 23, Gravett discloses the article of claim 20, Gravett does not disclose wherein the fabric is coated with a stencil; however, Gravett discloses coating only a portion of the fabric by spraying and alternatively coating the fabric by stamping [0079 and 0081]. Further, as to the limitation for the coating to be applied with a stencil, it should be noted that these are not given patentable weight at this time since the prior art meets the structural and/or chemical limitations set forth and there is nothing on record to evidence that the prior art could not function in the desired capacity or that there is some additional implied structure associated with the term. The burden is shifted upon Applicant to evidence the contrary. Absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior 
Regarding claim 24, Gravett discloses the article of Claim 20, and further discloses wherein the coating is applied to at least one side of the fabric (applying the coating to the textile slant graft; paragraphs [0046), (0079)) using a method selected from the group consisting of a bath coating process (dip coating; paragraph (0079)), a spray coating process (spray coating; paragraph (0079)), a stencil process, a silk-foam based process, and a roller-based process .
Regarding claim 29, Gravett discloses the article of Claim 20, and further discloses wherein the hand of the coated fabric is improved relative to an uncoated fabric (the stent graft coated with silk provides a soft coating, i.e. improves the hand; paragraph [0081)).
Regarding claims 30 and 51, Gravett discloses the article of Claim 29, and further discloses wherein the hand of the coated fabric that is improved is selected from the group consisting of softness (the stent graft coated with silk provides a soft coating. i.e. softness is improved; paragraph [0081), crispness, dryness, silkiness, and combinations thereof.
Regarding claims 35 and 37-39, Gravett teaches synthetic fiber, but is silent regarding the claimed polyaramid, polypropylene, polyethylene or polyurethane as the yarn. Gravett teaches the yarn can be any synthetic. It would have been obvious to one of ordinary skill in the art at the time of the invention to use any synthetic yarn, including polyaramid, .
Claims 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gravett US 2004/0199241 A1 (Gravett) in view of Kluge et al. WO 2014/145002 A2 (Kluge) and further in view of Kaplan et al. US 2013/0287835A1 (Kaplan). US 2016/0046679 Al is used herein as Kluge’s equivalent document.
Regarding claim 25, Gravett in view of Kluge is relied upon as set forth above in the rejection of claim 1. Further, Gravett does not disclose wherein the coating has a thickness of about about 5 nm -500 nm. Kaplan discloses wherein the coating has a thickness selected from the group consisting of about 5 nm (from 1 to 2 nanometers; claims 5, 6), about 10 nm, about 15 nm, about 20 nm, about 25 nm, about 50 nm, about 100 nm, about 200 nm, about 500 nm, about 1 micrometer, about 5 micrometers, about 10 micrometers and about 20 micrometers. Kaplan discloses wherein the coating (silk fibroin coating; claim 1) has a thickness of about one nanolayer (thickness of one layer is 1 nanometer; claims 5, 6). In order effectively exclude an aneurysm by producing a small enough graft with high enough strength (Gravett, paragraph [0006)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gravett's silk coating thickness to include Kaplan’s silk coating thickness of a nanolayer because, as Kaplan discloses, the nanolayers produce ultra-thin layers of silk fibroin material that can be formed on virtually any substrate of any material, shape, or size (Kaplan, paragraphs [0009). (0073))
Regarding claim 26, Gravett in view of Kluge is relied upon as set forth above in the rejection of claim 1. Further, Gravett does not disclose wherein the coating has a thickness 
Regarding claim 27,.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gravett US 2004/0199241 A1 (Gravett) in view of in view of Kluge et al. WO 2014/145002 A2 (Kluge) and further in view of Tsai et al. US 2008/0188152 Al (Tsai). US 2016/0046679 Al is used herein as Kluge’s equivalent document.
Regarding claim 10, Gravett in view of Kluge is relied upon as set forth above in the rejection of claim 9. Further, said prior art combination does not specifically recognize that the yarn is a natural fiber or yarn, and that the natural component is selected from the Markush group in claim 10. However, Tsai discloses an article comprising a fiber or yam (base fabric; abstract; claim 1) having a coating (powder coating; abstract, claim 1), wherein the coating comprises silk based proteins or fragments thereof (silk powder; claim 4). Tsai further discloses wherein the fiber or yam is selected from the group consisting of natural fiber or yam, synthetic fiber or yam (base fabric can be cotton, nylon, polyester, wool; paragraph [0016]), or combinations thereof. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Tsai's natural or synthetic fiber or yarn as the yarn in Gravett-Kluge’s silk fibroin coated yarn when it is desired to provide the yarn with properties associated to the use of natural fibers such as cotton.
Claim 19, 28 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Gravett US 2004/0199241 A1 (Gravett) in view of Kluge et al. WO 2014/145002 A2 (Kluge) and further in view of Leimer et al. US 2012/0252294 Al (Leimer). US 2016/0046679 Al is used herein as Kluge’s equivalent document.
Regarding claims 19 and 48, Gravett in view of Kluge is relied upon as set forth above in the rejection of claim 1. Further, said prior art combination does not disclose wherein the 
Regarding claim 28, Gravett in view of Kluge is relied upon as set forth above in the rejection of claim 2. Further, said prior art combination does not disclose wherein the coating is attached to the fabric through chemical, enzymatic, thermal, or irradiative cross-linking. However, Leimer discloses wherein the coating is attached to the fabric through chemical (chemical crosslinking; paragraph (0204)), enzymatic, thermal, or irradiative cross-linking. In order to enhance the deposition process (Gravett, paragraph (0091)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gravett's deposition process to include Leimer's chemical cross linking because, as Leimer discloses, chemically cross linking covalently bonds the substances together (Leimer, paragraph (0204)).
Claims 1, 2, 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2008/0188152 A1 (Tsai) in view of Gravett US 2004/0199241 A1 (Gravett).
Regarding claim 1, Tsai discloses an article comprising a fiber or yam (base fabric; abstract; claim 1) having a coating (powder coating; abstract, claim 1), wherein the coating comprises silk based proteins or fragments thereof (silk powder; claim 4). However, Tsai does not disclose wherein the coating comprises silk based proteins or fragments thereof having a weight average molecular weight range of about 5 kDa to about 144 kDa. Gravett discloses wherein the coating comprises silk based proteins or fragments thereof having a weight average molecular weight range of about 5 kDa to about 144 kDa (silk powders can have a molecular weight of about 100 kDa to 300 kDa while a soluble silk may have an average molecular weight of around 5 kDa; paragraph [0041)). In order to provide a lightweight fabric (Tsai, paragraph (0001)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Tsai's silk powder particles to have the same average molecular weight as Gravett's silk powder particles because, as Gravett 'discloses, a wide range of molecular weights can be produced either naturally or by hydrolysis (Gravett, paragraph [0041)).
As to the new limitation requiring that the silk fibroin based proteins or fragments have a polydispersity ranging from 1 to 5.0; Gravett discloses at [0041] that the silk may have any molecular weight, ranging from what is naturally found to molecular weights that can typically be obtained by the hydrolysis of natural silk, where the extent and harshness of the hydrolysis conditions determines the product molecular weight. For example, silk powders can have a molecular weight of about 100 kDa to 300 kDa while a soluble silk may have an average (number or weight) molecular weight of 0.2 to 5 kDa.
Regarding claim 2, Tsai and Gravett, in combination, disclose the article of Claim 1. Tsai further discloses wherein the article is a fabric (fabric; abstract; claim I).
Regarding claim 9, Tsai and Gravett, in combination, disclose the article of Claim 1. Tsai further discloses wherein the fiber or yam is selected from the group consisting of natural fiber or yam, synthetic fiber or yam (base fabric can be cotton, nylon, polyester, wool; paragraph [0016)), or combinations thereof.
Regarding claim 10, Tsai and Gravett, in combination, disclose the article of Claim 9. Tsai further discloses wherein the fiber or yarn is natural fiber or yam selected from the group consisting of cotton (cotton; paragraph [0016)), alpaca fleece, alpaca, wool, lama fleece, lama wool, cotton, cashmere, sheep fleece, sheep wool, and combinations thereof.
Regarding claim 16,.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2008/0188152 A1 (Tsai) in view of Gravett US 2004/0199241 A1 (Gravett) and further in view of Gobin US 2009/0162439 Al (Gobin).
Regarding claim 17, Tsai and Gravett, in combination, disclose the article of Claim 16. However. Tsai does not disclose wherein the microbial growth is microbial growth of a microbe selected from the group consisting of Staphylococcus aureus, Klebisiella pneumoniae, and combinations thereof. However, Gobin discloses wherein the microbial growth is microbial growth of a microbe selected from the group consisting of Staphylococcus aureus (coating with silk fibroin reduced growth of microbes such as Staphylococcus aureus; paragraphs [0029), [0039)), Klebisiella pneumoniae, and combinations thereof. In order to provide an article which can be dry, dean, and comfortable to wear (Tsai, paragraph [0003)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai's fabric to include Gobin's prevention of microbial growth because, as Gobin discloses, the silk fibroin coating prevented growth of microbes such as staph (Gobin, paragraphs (0029). [0039)); furthermore, one of ordinary skill in the art would recognize that the use of silk coating to reduce microbial growth applies to many different applications.
Regarding claim 18, Tsai, Gravett, and Gobin, in combination, disclose the article of Claim 17. Tsai does not disclose wherein the microbial growth is reduced by a percentage selected from the group consisting of 50 %, 100 %, 500 %, 1000 %, 2000 %, and 3000% compared to an uncoated fabric. Gobin discloses wherein the .microbial growth is reduced by a percentage selected from the group consisting of 50 %, 100 %. 500 %. 1000 %. 2000 %, and 3000%  the effective filing date of the claimed invention to modify Tsai's fabric to include Gobin's prevention of microbial growth because, as Gobin discloses, the silk fibroin coating prevented growth of microbes such as staph up to 100% (Gobin, paragraphs [0004). (0029), [0039)); furthermore, one of ordinary skill in the art would recognize that the use of silk coating to reduce microbial growth applies to many different applications.
Claim 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gravett US 2004/0199241 A1 (Gravett) in view of Leimer et al. US 2012/10252294 A1 (Leimer).
Regarding claim 19, Gravett discloses the article of Claim 2. However. Gravett does not disclose wherein the coating is applied to the fabric at the fiber level prior to forming the fabric. Leimer discloses wherein the coating is applied to the fabric at the fiber level, prior to forming the fabric (the coating of fibers and subsequent weaving of fabrics is more complex and expensive but more reproducible and of higher value; paragraph [0162)). In order to provide a highly durable and strong stent graft (Gravett, paragraph (0006)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gravett's application of coating to Include Leimer's method of coating threads/fibers prior to forming the fabric because, as Leimer discloses, the coating can occur before or after weaving the fabrics and coating prior to forming the fabric is more reproducible and of higher value (Leimer, 
Regarding claim 28, Gravett discloses the article of Claim 2. However, Gravett does not disclose and further discloses wherein the coating is attached to the fabric through chemical, enzymatic, thermal, or irradiative cross-linking. Leimer discloses wherein the coating is attached to the fabric through chemical (chemical crosslinking; paragraph (0204)), enzymatic, thermal, or irradiative cross-linking. In order to enhance the deposition process (Gravett, paragraph (0091)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gravett's deposition process to include Leimer's chemical cross linking because, as Leimer discloses, chemically cross linking covalently bonds the substances together (Leimer, paragraph (0204)).
Response to Arguments
	The previous 35 USC 112 rejections are withdrawn in light of Applicant’s amendments. Applicant’s arguments have been fully considered and the previous rejection under 35 USC 102(a)(1) over Gravett has been withdrawn in light of Applicant’s amendments. However, a new rejection under 35 USC 103 has been set forth above. Applicant argues the limitations of claim 8 are not obvious over Gravett. Gravett discloses that the natural silk based proteins or fragments are silkworm silk based proteins or fragments thereof (the silk itself may be natural silk obtained from silkworms; paragraph (0054)), and the silkworm silk based proteins or fragments thereof is Bombyx mori silk based proteins or fragments thereof (Bombyx mori is the most common silkworm species used to obtain the silk; paragraph (0035)); it is reasonable to expect that said polydispersity and not gelating properties are inherent to Gravett’s natural silk based proteins or fragments of silkworm silk based proteins. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. Applicant has not proven otherwise. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN MCKINNON/
Examiner, Art Unit 1789